Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stukenholtz et al (2008/0261668)


[AltContent: arrow][AltContent: arrow][AltContent: textbox (Chaff suspension area)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Seed receiving area)][AltContent: arrow][AltContent: textbox (Seed sieve)][AltContent: arrow]
    PNG
    media_image1.png
    403
    604
    media_image1.png
    Greyscale

[AltContent: textbox (Stover conveyor / wall)][AltContent: textbox (Seed collection area)]


1. An agricultural material collection system comprising: 
(a) an agricultural vehicle (fig 1); 
(b) an agricultural material collector (header 12); 
(c) a seed sieve (marked up); 
(d) a thresher positioned above the seed sieve (38); 
(e) a seed receiving area positioned at least partially below the seed sieve (marked up); 
(f) a blower in fluid communication with the seed receiving area (56); 
(g) a chaff collection area in fluid communication with the seed receiving area (74); 
(h) a seed collection area in fluid communication with the seed receiving area (marked up); 
(i) a duct defining an interior in fluid communication with the chaff collection area (72); 
(j) an impeller provided in fluid communication with the duct (auger 66 with paddles/blades 80); 
(k) wherein the duct is positioned between the seed receiving area and the chaff collection area (shown/taught above).

2. The agricultural material collection system of claim 1, further comprising a supplemental blower in fluid communication with the duct (70).

3. The agricultural material collection system of claim 2, wherein the impeller is positioned to contact agricultural material during operation of the agricultural material collection system and wherein the supplemental blower is positioned so as not to contact agricultural material contacting the impeller.


6. The agricultural material collection system of claim 1, wherein the impeller comprises: 
(i) an axle (fig 1); 
(ii) a first paddle coupled to the axle and extending at least partially across a first axial point along the axle (blades 66); and 
(iii) a second paddle coupled to the axle and extending at least partially across the first axial point along the axle (blades 66).

7. The agricultural material collection system of claim 1, wherein the impeller is rotating at a speed of at least two hundred and fifty revolutions per minute (inherent min. speed).

8. The agricultural material collection system of claim 1, further comprising: 
(a) a chaff suspension area in fluid communication with the seed collection area and the chaff collection area (marked up); and 
(b) a stover conveyor forming at least a portion of a wall of the chaff suspension area (marked up).

9. The agricultural material collection system of claim 1, wherein the chaff collection area is a trichomes collection area (inherent the chaff includes plant outgrows / trichomes).

The following are already addressed above, unless otherwise noted:


[AltContent: textbox (Material conveyor)][AltContent: arrow]
    PNG
    media_image1.png
    403
    604
    media_image1.png
    Greyscale



10. An agricultural material collection system comprising: (a) an agricultural vehicle; (b) an agricultural material collector; 
(c) a thresher assembly coupled to the agricultural material collector, the thresher assembly comprising: i) a material conveyor (marked up); ii) a thresher provided above the material conveyor; 
(d) a stover conveyor coupled to the thresher assembly (see cl. 8); 
(e) a seed receiving area positioned at least partially below the material conveyor (shown above); 
(f) a blower in fluid communication with the seed receiving area; 
(g) a seed collection area in fluid communication with the seed receiving area; 
(h) a chaff suspension area in fluid communication with the seed collection area, wherein the chaff suspension area is provided with a wall (see cl. 8); 
(i) wherein at least a portion of the stover conveyor forms at least a portion of the wall of the chaff suspension area (see cl. 8); and 
(j) a chaff collection area in fluid communication with the chaff suspension area.

11. The agricultural material collection system of claim 10, further comprising; (a) a duct provided between the chaff suspension area and the chaff collection area; and (b) an impeller provided in fluid communication with the duct (see cl. 1).

12. The agricultural material collection system of claim 11, further comprising a supplemental blower in fluid communication with the duct (cl. 2).

13. The agricultural material collection system of claim 10, further comprising a reciprocator coupled to the stover conveyor (sieve 64).

The following are already addressed above, unless otherwise noted:

14. An agricultural material collection system comprising: (a) an agricultural vehicle; (b) an agricultural material collector; (c) a thresher assembly coupled to the agricultural material collector, 
the thresher assembly comprising: 
i) a material input conveyor; ii) a material output conveyor; iii) a thresher positioned at least partially between the material input conveyor and the material output conveyor; iv) a material conveyor positioned at least partially between the material input conveyor and the material output conveyor (see cl. 10)); 
(d) a stover conveyor coupled to the thresher assembly; 
(e) a seed receiving area positioned at least partially below the material conveyor; 
(f) a blower in fluid communication with the seed receiving area; 
(g) a chaff suspension area in fluid communication with the seed receiving area; 
(h) a seed collection area in fluid communication with the seed receiving area; 
(i) wherein at least a portion of the stover conveyor defines at least a portion of a wall of the chaff suspension area; and 
(g) a chaff collection area in fluid communication with the chaff suspension area.

15. The agricultural material collection system of claim 14, further comprising; (a) a duct provided between the chaff suspension area and the chaff collection area; and (b) an impeller provided at least partially within the duct (fig 1).

16. The agricultural material collection system of claim 15, further comprising a supplemental blower positioned at least partially within the duct (cl. 2).

17. The agricultural material collection system of claim 15, wherein the impeller comprises: (i) an axle; (ii) a first paddle coupled to the axle and extending at least partially across a first axial point along the axle; and (iii) a second paddle coupled to the axle and extending at least partially across the first axial point along the axle (cl. 6).

18. The agricultural material collection system of claim 15, wherein the impeller is rotating at a speed of at least three hundred revolutions per minute (cl. 7).

19. The agricultural material collection system of claim 14, wherein the chaff suspension area is a trichomes suspension area (cl. 9).

20. The agricultural material collection system of claim 14, further comprising a reciprocator coupled to the stover conveyor (cl. 13).

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ricketts et al (2008/0261668)

Prima Facie Case: The patent office has the initial burden of presenting a prima facie case of invalidity. A prima facie case is adequately articulated by notifying the applicant of the reasons for its rejections so long as the explanation is not "so uninformative that it prevents the applicant from recognizing and seeking to counter the grounds for rejection." Chester v. Miller, 906 F.2d 1574 (Fed. Cir. 1990). This requirement comes straight from Section 132 of the Patent Act. 35 U.S.C. §132(a). 

There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement. "[Section 132] does not mandate that in order to establish prima facie anticipation, the PTO must explicitly preempt every possible response to a section 102 rejection. Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence." Chester, 906 F.2d at 1578

[AltContent: textbox (duct)][AltContent: arrow][AltContent: textbox (Impeller paddles)][AltContent: arrow][AltContent: textbox (Releasably coupled)][AltContent: arrow][AltContent: textbox (Supplemental blower)][AltContent: arrow]
    PNG
    media_image2.png
    470
    521
    media_image2.png
    Greyscale

Ricketts teaches the thresher, a seed sieve & collection, a blower / fan, a duct & impeller (fig 9) as claimed, in addition teaches:

4. The agricultural material collection system of claim 2, further comprising a mobile processing assembly (32) releasably coupled to the agricultural vehicle to form the agricultural material collection system (fig 2), 
wherein the processing assembly comprises ground-engaging wheels (36) and the supplemental blower (marked up), and wherein the processing assembly does not comprise the blower (fig 1).

5. The agricultural material collection system of claim 4, wherein the mobile processing assembly further comprises the impeller and the duct (shown/taught above).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Fossum (4943260) teaches the claimed mobile processing apparatus (fig 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/ARPAD F KOVACS/Primary Examiner, Art Unit 3671